Case 2:20-cv-01437-ODW-AS Document 38 Filed 05/20/20 Page 1 of 1 Page ID #:546

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 SOCHIL MARTIN                                                      2:20−cv−01437−ODW−AS
                                                  Plaintiff(s),

         v.
                                                                                  CORRECTED*
 LA LUZ DEL MUNDO, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         5/19/2020
 Document Number(s):                 23, 24, 25, 26, 27, 28; * 30, 31, 32, 33, 34
 Title of Document(s): RE Answers *by Jose Luis Estrada, Silverio Coronado,
 Benjamin Joaquin Garcia, Jose Hernandez, Uzziel Joaquin, David Mendoza, Jonathan
 Mendoza, Naason Joaquin Garcia. Aurelio Zavaleta, Adoraim Joaquin Zamora, Alma
 Zamora De Joaquin

 ERROR(S) WITH DOCUMENT:
 Local Rule 7.1−1 No Notice of Interested Parties and/or no copies.
 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.




                                                 Clerk, U.S. District Court

 Dated: May 20, 2020                             By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                    Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
